Citation Nr: 1746687	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for metastatic cancer to the back as secondary to prostate cancer. 

3.  Entitlement to service connection for sleep disturbances as secondary to prostate cancer. 

4.  Entitlement to service connection for bladder impairment with catheter and incontinence as secondary to prostate cancer. 

5.  Entitlement to service connection for muscle weakness, aches, pains as secondary to prostate cancer.

6.  Entitlement to service connection for posture impairment as secondary to prostate cancer.

7.  Entitlement to service connection for erectile dysfunction as secondary to prostate cancer. 

8.  Entitlement to special monthly compensation based on loss of use (claimed as impotence). 

9.  Entitlement to special monthly compensation based on housebound. 

10.  Entitlement to special monthly compensation based on aid and attendance from another. 


REPRESENTATION

Veteran represented by:	Mr. Raymond G. Raulerson, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1952 to June 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which is responsible for processing all claims involving exposure to contaminated water at Camp Lejeune.  See VBA Fast Letter 11-03 (Revised Jan. 28, 2013).  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida.

In April 2017, the Veteran and his grandson provided testimony during a Board hearing held at the RO in St. Petersburg.  A transcript of this hearing has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for prostate cancer and for various conditions as secondary to his prostate cancer, as well as entitlement to special monthly compensation for loss of use of creative organ, for aid and attendance of another, and for housebound status.   

Unfortunately, the Veteran's service treatment and personnel records were unavailable for review due to a fire-related cause.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veteran contends that he developed prostate cancer as a result of his exposure to contaminated water while he was stationed at Camp Lejeune on a temporary duty assignment.  VA has conceded that the Veteran was stationed at Camp Lejeune for a seven week period from August 1953 to September 1953, and thus, he was exposed to contaminated water during active service.   

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' (NAS)'s National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects").  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

National Academy of Sciences' National Research Council has listed fourteen diseases into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  Effective March 14, 2017, VA has amended 38 C.F.R. §§ 3.307 and 3.309 to established presumptive service connection for eight of those identified diseases when a service member has served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) between 1957 and 1987.  However, prostate cancer is not one of those listed diseases.   Notwithstanding, entitlement to service connection can still be pursued on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

VA obtained a medical opinion from a VA subject matter expert on the Camp Lejeune Contaminated Water Project in March 2014.  The VA examiner concluded that based on a review of the claims folder and the medical literature, it was less likely than not that the Veteran's prostate cancer was caused or a result of his in-service exposure to contaminated water at Camp Lejeune.  In the medical opinion report, the VA examiner provided a lengthy discussion of the medical literature that showed studies have found that benzene and vinyl chloride are not associated with the development of prostate cancer and that other studies have found that only significant exposure of at least 5 years in duration of TCE and PCE toxins creates an increased risk of developing prostate cancer.  Although the VA examiner referenced a review of a current medical statement by Agency for Toxic Substance and Disease Registry (ATSDR), the VA examiner did not identify the title or year that ATSDR statement.  Moreover, while the VA examiner cited to 20 different medical articles, the most recent medical article was dated from February 2013. 

Since the March 2014 VA medical report, the Veteran has submitted three private medical statements, in which it was concluded that based on a review of the Veteran's medical records and information from ATSDR, it is at least as likely as not that exposure to contaminated drinking water at Camp Lejeune caused the Veteran's prostate cancer.  The three private medical opinions are essentially identical.  None of these private medical statements identify the exact ATSDR report or what information obtained from ATSDR supported their medical conclusion.  See August 2015 private medical statements from O.A.H., E.H.W., K.W.F., MDs. 

In an April 2017 informal hearing presentation, the Veteran's representative clarified that the private medical opinions were based on the ATSDR's January 2014 report titled "Reported Health Effects Linked with Trichloroethylene (TCE), Tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure."  The Veteran's representative noted that in this report, ATSDR stated that "reported health problems in people of all ages from working with TCE and/or PCE include... prostate cancer."  The Veteran's representative noted that private medical opinions also considered the ATSDR report titled "Evaluation of Mortality Among Marines and Navy Personnel Exposed to Contaminated Drinking Water at USMC Base Camp Lejeune: A Retrospective Cohort Study" which found that Camp Lejeune personnel had a higher mortality rate with certain causes of death that included prostate cancer.

Ultimately, given the nature of the claim and the deficiencies noted above, the Board finds that an addendum medical opinion should be obtained from a subject matter expert on the Camp Lejeune Contaminated Water Project which considers all evidence of record and addresses the ATSDR's reports identified by the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a subject matter expert on the Camp Lejeune Contaminated Water Project for an addendum medical opinion.  The need for a new physical examination is left to the discretion of the examiner selected to provide the opinion. 

The examiner should conduct a thorough review of the claims folder and answer the following question: whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is related to his presumed exposure to contaminated water at Camp Lejeune. 

For the opinion rendered, the examiner should provide a comprehensive rationale and discussion, to include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner should consider the information contained in the ATSDR's January 2014 report titled "Reported Health Effects Linked with Trichloroethylene (TCE), Tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure" and ATSDR's report titled "Evaluation of Mortality Among Marines and Navy Personnel Exposed to Contaminated Drinking Water at USMC Base Camp Lejeune: A Retrospective Cohort Study."

2.  Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
 MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




